Citation Nr: 1243475	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for additional left shoulder disability as a result of treatment received from a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from April 9, 1965, until May 19, 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, and Nashville, Tennessee, respectively.  Jurisdiction of this case is now with the RO in Nashville.

In his June 2007 Appeal to Board of Veterans' Appeals (VA Form-9), the Veteran requested a hearing before a Veterans Law Judge of the Board at a local VA office, with regard to his psychiatric claim.  He also requested a hearing, in his June 2009 VA Form-9, with regard to his claim under 38 U.S.C. § 1151.  A hearing was scheduled for July 2009; however, the Veteran failed to appear because he was in the hospital at the time.  As such, the Board, in November 2010, determined that good cause had been shown for the Veteran's failure to appear and therefore remanded the claim to afford the Veteran another hearing date. 

In January 2011, the Veteran filed a motion to have a new hearing scheduled and requested to have his representative appear on his behalf due to health issues.  In April 2011, the undersigned Veterans Law Judge granted a motion to reschedule the hearing and in the same month, the Board again remanded the claim to schedule the Veteran for another Travel Board hearing.  Such a hearing was scheduled in July 2011; however, the Veteran failed to appear without explanation.  Having afforded the Veteran and/or his representative a second opportunity for a hearing with no explanation for not having attended, the Board considers the Veteran's hearing request to have been withdrawn.

In December 2011, the Board remanded the claim for further development and it has since returned for further appellate consideration.




FINDINGS OF FACT

1.  The most probative medical evidence does not etiologically relate the Veteran's psychiatric disability to his period of service.

2.  The competent medical evidence reflects that the Veteran did not incur any additional left shoulder disability caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable. 

CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional left shoulder disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VCAA notice requirements were initially sent to the Veteran with respect to his psychiatric claim in December 2005 and April 2006, prior to the initial unfavorable rating decision on appeal here.   VCAA letters with respect to the section 1151 claim were sent to the Veteran in May and June 2008, also prior to the applicable initial unfavorable rating decision on appeal.  Thereafter, both issues on appeal were addressed in a December 2011 VCAA letter.  Collectively, these letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in August 2012.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims file contains his service treatment records, VA medical evidence, private medical evidence, evidence from the Social Security Administration, and his lay statements.  The Veteran has undergone formal VA examinations and/or received medical opinions in conjunction with both claims.  

The Veteran maintains that he was treated at a state hospital in Camp Butler, North Carolina shortly after service in 1965.  Pursuant to the Board remand, the Appeals Management Center (AMC) sent to the Veteran an authorization and consent form with its December 2011 VCAA letter.  On such form, the Veteran wrote that he was not sure about the dates or years he was treated at the state hospital, as it was approximately 41 years ago.  Thereafter, in an August 2012 supplemental statement of the case, the AMC stated that the Veteran had not provided the necessary information to allow for a meaningful search.  The Veteran is reminded that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The AMC indicated that without additional information supplied by the Veteran, additional searches for such records would be futile, and the Board agrees.  In any event, the Veteran subsequently indicated in September 2012 that he had no additional evidence regarding his appeal and asked that his case be forwarded to the Board immediately.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Certain chronic diseases such as psychoses are presumed to have been incurred in or aggravated by service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2012).  As noted, the Veteran served on active duty for a little over one month.

At the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132.  For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002).  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).   In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA is required to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(2012).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2012). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 Fed.Cir.1996).

III.  Analysis

There is competent medical evidence of a current disability.  In this regard, the medical evidence of record shows that he has been diagnosed with a psychiatric disability, variously diagnosed as anxiety, a panic disorder, depression, alcohol dependence, dependent personality disorder, borderline intelligence, and bipolar disorder (although some of these diagnoses are currently in remission). 

Evaluation of the Veteran at the time of his entrance examination did not reveal any psychiatric abnormalities.  On his enlistment examination report dated in March 1965, his psychiatric evaluation was recorded as normal, and the Veteran denied having had any nervous trouble of any sort.  The Veteran must therefore be presumed to have been sound on entrance in April 1965.  The Board notes further, that the evidence of record does not reflect clear and unmistakable evidence that the Veteran had an acquired psychiatric disability that preexisted his military and was not aggravated by that service.  Therefore, the presumption of soundness on entrance has not been rebutted.  

Consequently, the Board must determine whether service connection for an acquired psychiatric disability on the basis of service incurrence is warranted.   

The record shows that, shortly after service entrance, the Veteran was referred to the Recruit Evaluation Unit by his company and battalion commanders because he was not being attentive to instructions.  The Veteran admitted to being a slow learner.  According to a Naval Aptitude Board Report, psychological testing revealed that the Veteran read at a 3.1 grade level and scored in the 35th percentile on the SRA nonverbal Test of Intelligence.  Consequently, the Veteran was discharged from the Navy on May 19, 1965, after approximately one month and eleven days of active service.  According to the Record of Discharge, unsuitability was noted as the reason for the Veteran's discharge.  On the May 1965 discharge examination report, the Veteran's psychiatric evaluation was recorded as abnormal and the report noted the Veteran's inability to acquire specific learned skills rendered him ineffective and unable to meet minimum training standards.  Under the summary of defects and diagnoses, a notation of "NCD" was recorded.

As indicated earlier, the Veteran reported having received psychiatric treatment shortly after service discharge from a state hospital in North Carolina; however any such records have been deemed unavailable.  

Nonetheless, Dr. F.H.M., a private physician, indicated that he first saw the Veteran on May 6, 1996, because he was in need of a medication refill for depression, a sleep disorder, an anxiety disorder, and a panic disorder.  See Dr. F.H.M's November 2005 letter.  However, there is no evidence that the Veteran had been diagnosed with a psychosis in service or in close proximity thereto.

From September 30, 1983, to October 3, 1983, the Veteran was admitted to Carter County Memorial Hospital due to complaints of marked weakness and feeling nervous and "shaky" in the past month.  The discharge summary report showed final diagnoses of alcoholic intoxication and rule out delirium tremors, in pertinent part.  In August 1995, the Veteran was awarded disability benefits from the SSA due to anxiety-related disorders.  Subsequent medical evidence shows continued psychiatric diagnoses and treatment.
Pursuant to the Board's 2011 remand, the Veteran underwent a formal VA examination to determine the current nature and etiology of his psychiatric disability.  The VA examiner indicated that the Veteran has carried diagnoses of substance abuse, and major depressive disorder, both in remission.  He also has obsessive compulsive traits, but those traits did not amount to a disorder and were not related to his military service.  The VA examiner concluded that it is less likely than not that the Veteran has an acquired psychiatric disability that was incurred in service or is otherwise related to service.  In arriving at such opinion, the VA examiner stated that it is not logical that the military caused or contributed to the Veteran's decline.  The examiner felt that the most significant factor in the Veteran's mental health issues is a genetic predisposition for alcohol dependence and depression, and the rejection he felt from his parents as a child.  Had the Veteran remained in the service, the examiner felt that his alcohol problem would most likely have continued to progress as it did, which the examiner noted is the natural course of a progressive disease such as addiction.  

Also, the Board finds noteworthy that when the examiner asked the Veteran about his current mental issues, the Veteran did not mention his military experience but instead spontaneously mentioned his childhood issues.   

The Board acknowledges that, in a November 2005 statement, Dr. F.H.M. stated that the Veteran became depressed in service after being told that he was a slow learner.  Indeed, the December 2011 VA examiner agreed that the Veteran's discharge after such a brief service period was a blow to him, but only temporarily.  The examiner did not find that the discharge would cause the Veteran lasting mental problems.  Additionally, the VA examiner made it clear that the Veteran was well aware of his learning problems prior to his service entrance, given that he had failed several grades and dropped out of school in the 8th grade at the age of 17.  In light of the medical evidence and the reported history, the VA examiner felt that the Veteran had a genetic predisposition to both alcohol dependence and depression, which were not aggravated by service, but would have followed a similar course regardless of any work experience, including his military experience.  The examiner concluded that the Veteran's military experience was miniscule when compared to his other life experiences.  
Significantly, the Board finds the December 2011 VA opinion to be highly probative as it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner examined the Veteran, conducted an extensive review of the entire claims file, included a synopsis of the Veteran's psychiatric history, and provided supporting rationale.  

In light of the December 2011 VA opinion, the probative medical evidence does not relate the Veteran's psychiatric disability to his military service.  As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability had its onset during service, or is otherwise related to service.

In analyzing this claim, the Board notes that the Veteran is competent to report observable symptoms, such as depressed feelings, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a lay person, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the medical evidence of record far outweighs the Veteran's lay reports of etiology.  Similarly, with regard to the Veteran's reports of having continued symptoms since service, the Board reiterates that the probative medical opinion of record found that the Veteran's psychiatric problems, whether exhibited in service or after service discharge, are not related to his military service.  Thus, service connection based on any continuity of symptomatology since service cannot be established.

For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



III.  Claim for Additional Left Shoulder Disability under 38 C.F.R. § 1151

a.  Background

VA medical evidence shows a history of the Veteran having sustained a self inflicted gunshot wound to his left shoulder in the early 1980's.  See VA treatment note dated in April 2006.  The record also indicates that the Veteran underwent left rotator cuff surgery in approximately 2002.  See March 2007 VA occupational therapy note.

In late February 2007, the Veteran was admitted to the Salisbury VA Medical Center (VAMC) after overdosing on drugs in an apparent suicide attempt.  On March 2, 2007, the Veteran, while still a patient at the VAMC, suffered a grand mal seizure and, as a result, fell sustaining injury to his left shoulder, in pertinent part.  The Veteran was discharged from the Salisbury VAMC on March 8, 2007.  

The Veteran contends that he was offered no medical treatment for his left shoulder during the hospital stay, despite his complaints of pain and reports of functional limitations, and essentially asserts that there was a delay in treating his left shoulder during that VA hospital stay and thereafter. 

On March 15, 2007, the Veteran was referred for VA occupational therapy based on complaints of left shoulder pain despite home treatment.  X-rays and a CT scan of the left shoulder were recommended.  During the assessment, the Veteran reported pain in his left shoulder.  Bruising was shown.  Flexion of the left shoulder was to 90 degrees, which was noted as an improvement since the initial injury.  Ongoing occupational therapy was recommended twice a week with modalities and range of motion exercise, as appropriate for relief of pain and increase in function.

Subsequently in September 2007, x-rays of the Veteran's left shoulder were taken and showed evidence of a deformity at the distal end of the left clavicle and small bony fragments around it.  The acromioclavicular joint was widened and the acromion appeared to be broken off of the scapula and displaced, laterally.  It was noted that these findings were most likely related to previous trauma.  Based on these findings, a consultation with an orthopedist was recommended.

A magnetic resonance imaging (MRI) scan taken in May 2008 suggested that there was a widening of the acromioclavicular space compatible with acromioclavicular separation.  This was noted as a new abnormal finding. 

According to a statement in support of the claim received in June 2008, the Veteran stated that the injury to his left shoulder sustained at the Salisbury VAMC was a result of the carelessness, negligence, mistakes, errors in judgment, and lack of proper skill by VA employees while undergoing medical treatment from March 2, 2007, until March 8, 2007.

The Veteran submitted a lay statement, received in June 2008, from his nephew and the nephew's spouse indicating that the Veteran complained of pain in his left shoulder after his fall.

In January 2012, the Veteran underwent a formal VA examination of his left shoulder.  The examiner determined that it is less likely than not that the Veteran has additional left shoulder disability due to any delay in VA treatment occurring after the March 2007 injury.  

b.  Legal Criteria

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. § 1151 (West 2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2012). 

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2012).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(2012).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2012).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 

c.  Analysis

Having reviewed the complete record, the Board finds that VA compensation for additional left shoulder disability pursuant to 38 C.F.R. § 1151 is not warranted.  
Significantly, as indicated, the January 2012 VA examiner had an opportunity to review the complete record and ultimately determined that it is less likely than not that the Veteran has additional left shoulder disability due to any delay in VA treatment occurring after the March 2007 injury.  In arriving at such opinion, the examiner observed that the Veteran had already sustained serious injury to his left shoulder - gunshot wound repair and rotator cuff repair- prior to March 2007.  The examiner explained that over time, a gradual decrease in left shoulder range of motion, pain, and disability would be anticipated.   The examiner noted further, that the amount of increase in his disability related to his left shoulder is not unusual given the extent of his prior injuries.  

The Board finds the January 2012 VA opinion to be highly probative as it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner conducted an extensive review of the entire claims file, included a synopsis of the Veteran's psychiatric history, provided supporting rationale, and cited to relevant medical literature.  

The Board has considered the statements provided by the Veteran to the effect that he incurred additional left shoulder disability caused by the careless, negligence, or fault of VA.  The Veteran's nephew and his spouse also reported observing the Veteran with left shoulder pain after his fall.  As indicated, laypersons, such as the Veteran, in addition to his nephew and the nephew's spouse, are competent to report symptoms that are observable, such as pain.  However, as lay persons, their statements or opinions are limited to inferences that are rationally based on the persons' perceptions and do not require specialized education, training, or experience.  Without evidence of medical training, the Veteran, his nephew, and the nephew's spouse, are not qualified to render medical opinions regarding matters, such a medical diagnosis or nexus, or proper standard of care.  Thus, the lay opinions of record suggesting any additional disability caused by VA are not competent and may be afforded no evidentiary weight.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Finally, the Board notes that a lack of informed consent has not been argued by the Veteran and is otherwise not at issue.

In summary, the competent medical evidence reflects that the Veteran did not experience additional left shoulder disability from the March 2007 incident from any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel or as the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent healthcare provider.   For the reasons and bases stated above, the Veteran's 38 U.S.C.A. § 1151 claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for an acquired psychiatric disability is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for additional left shoulder disability as a result of treatment received from a Department of Veterans Affairs medical facility is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


